******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      LONGVIEW ESTATES, LLC v. WILLIAM
              WOODIN ET AL.
                (AC 35383)
                  Beach, Alvord and Flynn, Js.
    Argued December 4, 2013—officially released April 22, 2014

  (Appeal from Superior Court, judicial district of
 Windham, geographical area number eleven, Cole-
                     Chu, J.)
  Richard S. Cody, for the appellant (town of Can-
terbury).
  Thomas T. Lonardo, with whom was Colin P. Mahon,
for the appellee (plaintiff).
                         Opinion

   BEACH, J. The town of Canterbury (town) appeals
from the judgment of the trial court, which granted the
motion of the plaintiff, Longview Estates, LLC (Long-
view), to convey title to a certain mobile home pursuant
to General Statutes § 21-80 (e).1 The town claims that
the court erred in determining that statements made
by Longview in its disclosure of defenses in a separate
foreclosure action did not constitute a waiver of Long-
view’s right in the present action to recoup the costs
as a first priority from the sale of the mobile home
pursuant to § 21-80 (e) (4). We affirm the judgment of
the trial court.
   In May, 2012, the town commenced an action to fore-
close a tax lien against William Woodin and Melody
Woodin (Woodins), the owners of a mobile home in
Canterbury (foreclosure action).2 The town also named
as a defendant Longview, which owned the mobile park
in which the mobile home was located.3 In June, 2012,
Longview filed a disclosure of defenses (disclosure) in
the foreclosure action asserting that it was not properly
a party to that action because the town was ‘‘attempting
to foreclose a lien for unpaid taxes against a mobile
home, in which [Longview] ha[d] no legal or equitable
interest.’’ The town later withdrew its foreclosure
action.
   Meanwhile, in March, 2012, Longview served the
Woodins with notices to quit possession of the mobile
home by April 24, 2012, because of an alleged failure
to pay rent for the underlying lot on which the mobile
home was situated. In April, 2012, Longview com-
menced the present summary process action against
the Woodins. Longview filed a motion for default for the
Woodins’ failure to appear and a motion for judgment of
possession, which motions were granted. In June, 2012,
Longview sought an order of execution, which order
was obtained June, 2012. On August 20, 2012, following
the town’s withdrawal of its foreclosure action, Long-
view filed a ‘‘petition for finding of abandonment and
for order of public sale’’ of the mobile home. The peti-
tion stated that a judgment of possession had been
rendered against the Woodins pursuant to § 21-80 and
that for at least nine months no rent or other payment
for use and occupancy had been received for the lot
on which the mobile home was situated, and that the
mobile home had been unoccupied since at least June
11, 2012. Longview requested the court to make a find-
ing that the mobile home had been abandoned and to
order that Longview may conduct a public sale of the
mobile home. The town filed an objection4 to Long-
view’s petition for an order of public sale to the extent
that a sale would extinguish the town’s municipal real
estate tax liens against the mobile home property.5 The
town argued that Longview had waived its statutory
right under § 21-80 (e) to sell the mobile home and
potentially to extinguish municipal tax liens because it
had judicially admitted in its disclosure of defenses in
the foreclosure action that it ‘‘had no legal or equitable
interest’’ in the mobile home.
   In its memorandum of decision, the court found that
Longview’s disclaimer in the foreclosure action did not
constitute a waiver of Longview’s right to recover from
the sale proceeds its costs arising from the sale of the
mobile home. The court granted Longview’s petition
for a finding of abandonment and for an order of public
sale of the mobile home. A public sale of the mobile
home was held on December 8, 2012. On December 24,
2012, pursuant to § 21-80 (e) (4), Longview filed a
motion for conveyance of title and release of liens.
On the same day, the court granted the motion, thus
transferring title and, pursuant to § 21-80 (e) (4), releas-
ing and extinguishing all liens encumbering the title to
the mobile home. This appeal followed.
  The town argues that the court erred in finding that
there was no waiver because ‘‘when [Longview]
unequivocally stated [in the tax lien foreclosure action]
that it had ‘no legal or equitable interest’ in the mobile
home, it could not have been more clear, nor more
absolute. . . . ‘[N]o legal or equitable interest’ means
no legal or equitable interest whatsoever . . . .’’ The
town argues that trial court erred when it interpreted
the phrase ‘‘no legal or equitable interest’’ in Longview’s
disclosure to mean ‘‘no legal or equitable interest except
the ‘right to recover its cost of selling the mobile home
pursuant to § 21-80 (e).’ ’’ We conclude that the court
correctly determined that Longview’s disclosure did not
constitute a waiver of Longview’s right to recoup the
cost of sale under § 21-80 (e) (4).
   At the crux of the town’s claim are the interpretation
and effect of Longview’s disclosure of defense. ‘‘The
interpretation of pleadings is always a question of law
for the court . . . . Our review of the trial court’s inter-
pretation of the pleadings therefore is plenary. . . .
[T]he modern trend, which is followed in Connecticut,
is to construe pleadings broadly and realistically, rather
than narrowly and technically.’’ (Citation omitted; inter-
nal quotation marks omitted.) Grenier v. Commis-
sioner of Transportation, 306 Conn. 523, 536, 51 A.3d
367 (2012). ‘‘Waiver is the intentional relinquishment
or abandonment of a known right or privilege. . . . As
a general rule . . . statutory . . . rights and privileges
may be waived.’’ (Internal quotation marks omitted.)
Hopkins v. Balachandran, 146 Conn. App. 44, 57, 76
A.3d 703 (2013).
  Section 21-80 (e) (4) provides in relevant part that if
the court determines that the prerequisites of the statute
have been satisfied, including that the mobile manufac-
tured home has been abandoned, then ‘‘the court shall
order the owner of the mobile manufactured home park
to conduct a public sale of the home. . . . [T]he sale
will extinguish all previous ownership and lien rights.
. . . The proceeds of such sale shall be applied first to
the costs of the sale and then to the payment of lienhold-
ers in the order of priority of their liens. If proceeds
remain thereafter they shall be paid over to the owner
of the mobile manufactured home. . . . The court,
upon finding compliance with its order, shall issue a
conveyance of title and release of liens, if any, to the
purchaser for filing in the land records, which shall
constitute good title to the home . . . .’’ (Emphasis
added.)
   ‘‘The plain meaning of the language of § 21-80 (e)
(4) . . . clearly and unambiguously indicates that the
legislature intended to provide the successful bidder at
a public sale conducted pursuant to that statute with
clear and good title to the abandoned mobile home, free
from any and all encumbrances, including municipal tax
liens.’’ Fairchild Heights, Inc. v. Amaro, 293 Conn.
1, 9–10, 976 A.2d 668 (2009). ‘‘[Section] 21-80 (e) was
enacted, with broad support from the mobile manufac-
tured home industry, consumer groups and municipali-
ties, to address an increasing number of mobile homes
that had been abandoned by their owners and left to
decay in the park in which they were located, thereby
deteriorating the condition of the park and decreasing
the value of the other residents’ homes. . . . Prior to
the enactment of § 21-80 (e), a park owner’s only legal
remedy under such circumstances was to initiate a sum-
mary process action against the mobile home owner
pursuant to General Statutes § 47a-23 et seq., and ulti-
mately to move the mobile home to the street for
removal by the municipality pursuant to General Stat-
utes § 47a-42. . . . This process, however, was
unwieldy and problematic, due in large part to the
inability and unwillingness of many municipalities to
remove and dispose of the abandoned mobile homes.
. . . Accordingly, it is clear that § 21-80 (e) was
enacted, as an alternative to the existing summary pro-
cess eviction procedure, to create a process by which
the home can be found to be abandoned, its sale permit-
ted, and a clear title to the home can be obtained.’’
(Citations omitted; footnote omitted; internal quotation
marks omitted.) Fairchild Heights, Inc. v. Amaro,
supra, 293 Conn. 12–14.
   Longview’s disclosure of defense, in which it dis-
claimed ‘‘any legal or equitable interest’’ in the mobile
home, was not inconsistent with its statutory ability
under § 21-80 (e) (4) to recoup the costs of the public
sale. Longview stated in the disclosure that ‘‘[the town]
is attempting to foreclose a lien for unpaid taxes against
a mobile home, in which [Longview] has no legal or
equitable interest . . . . The taxes being foreclosed
are assessed against the mobile home only, and are
not a lien against the underlying lot or land owned by
[Longview].’’ The expression of a lack of interest in the
mobile home was made by Longview in the context of
a foreclosure proceeding. Longview in fact did not have
a lien on the mobile home. Longview’s disclosure in
the foreclosure action had nothing to do with the later-
arising cost of the sale in the § 21-80 (e) petition. The
disclosure is given a realistic interpretation. See Gren-
ier v. Commissioner of Transportation, supra, 306
Conn. 536 (pleadings are to be construed broadly and
realistically). It disclaimed any interest in the home at
the time of Longview’s disclosure in June, 2012, rather
than any interest it may later acquire. As of June, 2012,
the time of its disclosure, Longview had not yet incurred
costs related to the public sale. Longview did not file
its petition for a finding of abandonment and public
sale until August, 2012. Any ‘‘interest’’ Longview had
regarding the public sale of the mobile home neither
existed nor was definitively known at the time of Long-
view’s disclosure in the foreclosure case. The disclosure
could not have constituted a waiver of its right to recoup
the cost of the public sale because one can waive only
a known right.6 See Bank of New York v. Bell, 120 Conn.
App. 837, 853, 993 A.2d 1022 (‘‘[w]aiver is the intentional
relinquishment or abandonment of a known right’’
[internal quotation marks omitted]), appeal dismissed,
298 Conn. 917, 4 A.3d 1225 (2010). Additionally, Long-
view’s cost of sale realistically did not constitute an
interest in the mobile home in any sense material to
this case. Therefore, its disclosure did not, and could
not have constituted a waiver of its statutory privilege
to collect the cost of sale. Further, Longview’s disclo-
sure was made in the context of a separate action—a
withdrawn foreclosure action—thus it was not binding
in the present case; at most it was an evidential admis-
sion. See Ferreira v. Pringle, 255 Conn. 330, 345, 766
A.2d 400 (2001) (‘‘statements in withdrawn . . . plead-
ings . . . may be considered as evidential admissions
by the party making them’’ [emphasis omitted; internal
quotation marks omitted]). The trial court clearly
viewed the disclosure as not intending to waive any
potential and presently inchoate rights to reimburse-
ment for the cost of the sale.
   The town also argues that there is a strong policy
favoring the collection of municipal taxes. The plain
language of § 21-80 (e) (4), however, sets the mobile
park owner’s recoupment of the cost of sale as a priority
over lienholders, including municipalities. ‘‘That is not
to say that municipal tax liens that are subject to [Gen-
eral Statutes] § 12-172 lose their priority over other liens
prior to their extinguishment [under § 21-80 (e) (4)]. In
the event that there are proceeds left over from the
sale after the costs have been paid, for example, munici-
pal tax liens maintain their priority over other liens,
and those proceeds must first be applied to satisfy any
outstanding municipal tax liens. See General Statutes
§ 21-80 (e) (4) (‘[t]he proceeds of such sale shall be
applied first to the costs of the sale and then to the
payment of lienholders in the order of the priority of
their liens’). When . . . no proceeds are left over after
the sale, however, the language of § 21-80 (e) (4) clearly
and unambiguously provides that municipal tax liens
are extinguished in the same manner as all other liens.’’
(Emphasis omitted.) Fairchild Heights, Inc. v. Amaro,
supra, 293 Conn. 10 n.9.
   For the foregoing reasons, the court properly deter-
mined that Longview’s statements in its disclosure in
the foreclosure action did not constitute a waiver of its
rights under § 21-80 (e) (4) to recoup the costs of a
public sale of the mobile home in the present action.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendants, William Woodin and Melody Woodin, were the owners
of the mobile home but are not parties to this appeal. Pursuant to § 21-80
(e) (3), the plaintiff sent notice of its petition for a finding of abandonment
and for order of public sale to the town, Associated Dental Care, LLC,
William W. Backus Hospital, Windham Hospital, and Midland Funding, LLC.
Only the town appealed.
   2
     The foreclosure complaint also named as defendants the following enti-
ties, which the town claimed had junior encumbrances: Associated Dental
Care, LLC, William W. Backus Hospital, Windham Hospital, and Midland
Funding, LLC.
   3
     The town had named Longview as a defendant in the foreclosure com-
plaint and alleged that Longview may have had a security interest in the
mobile home; the complaint stated that Longview’s interest, as a junior
encumbrancer, was the ‘‘[i]nterest, if any, of William C. Woodin and Melody
A. Woodin in and to the Mobile Home Park known as Longview . . . .’’
   4
     Although not initially a party to the summary process action, the town
received notice of the petition pursuant to § 21-80 (e) (3).
   5
     Pursuant to § 21-80 (e) (4), the proceeds of such a sale are applied first
to cover the costs of the sale, then to payment to lienholders in order of
priority, and finally, if proceeds remain, to the owner of the mobile home.
After the proceeds have been distributed, liens are extinguished. In the
event that all of the proceeds cover only the cost of the sale, then, all liens
would be extinguished without payment.
   6
     The town makes additional arguments regarding, inter alia, its alleged
reliance on the disclosure when withdrawing its foreclosure action, and
certain findings and rationale of the court. These additional arguments are
not material to the issue of waiver.